Exhibit PENN WEST ANNOUNCES ITS RESULTS FOR THE THIRD QUARTER ENDED SEPTEMBER 30, 2009 FOR IMMEDIATE RELEASE, November 5, 2009 PENN WEST ENERGY TRUST (TSX – PWT.UN; NYSE – PWE) is pleased to announce its results for the third quarter ended September 30, 2009 Corporate Strategy · Penn West continued to focus on positioning the company to move from a trust to a corporate model prior to the end of 2011. In the future we will primarily use a combination of organic growth and dividends to provide a return on capital that will position us with the other senior independent North American oil and gas producers. Prior to the conversion to an exploration and production corporation, we will continue our focus on the advancement of our large scale resource plays within our existing suite of assets. As our results to date are promising, we will allocate a greater portion of our 2010 capital budget to drilling horizontal multi-stage frac wells within our oil resource plays. Our aim is to apply this technology to increase production and reserves from these large resources with a particular near-term emphasis on those plays that focus on crude oil, such as Waskada, Dodsland, Pembina and Leitchville. This will greatly expand our inventory of locations with a focus on reducing risk, while providing the type of scale necessary to move the company forward. Operations · Third quarter production averaged 178,124 (1) boe per day and was weighted 59 percent to oil and natural gas liquids. · Production for the first nine months of 2009 averaged 179,600 boe per day which is at the higher end of our guidance of approximately 175,000 to 180,000 boe per day. During the first nine months of 2009, Penn West had net dispositions of approximately 3,000 boe per day. · Crude oil and NGL production averaged 104,583 barrels per day and natural gas production averaged approximately 441 mmcf per day in the third quarter of 2009. · Development capital expenditures were $171 million in the third quarter of 2009 or $142 million net of $29 million of net asset dispositions. In the quarter, we drilled a total of 36 net wells, including 29 horizontal multi-stage frac wells, with a success rate of 100 percent. Financial Results · Funds flow (2) of $349 million in the third quarter of 2009 was 19 percent lower than the $430 million in the second quarter of 2009 and 47 percent lower than the $662 million realized in the third quarter of 2008. On a per-unit-basis (2) basic funds flow was $0.84 per unit in the third quarter of 2009 compared to $1.05 per unit in the second quarter of 2009 and $1.73 per unit in the third quarter of 2008. The decline in funds flow from the second quarter of 2009 was due to $75 million of realized gains in the second quarter as a result of monetizing foreign exchange forward contracts. · Net income was $7 million ($0.02 per unit-basic) in the third quarter of 2009 compared to a net loss of $41 million ($0.10 per unit-basic) in the second quarter of 2009 and net income of $1,062 million ($2.78 per unit-basic) in the third quarter of 2008. The significantly higher income in the prior year was primarily due to unrealized risk management gains on our oil and natural gas collars. · The netback (2) of $25.91 per boe in the third quarter of 2009 was one percent higher than the second quarter of 2009 and 40 percent lower than the third quarter of 2008. The decline from 2008 was primarily due to lower commodity prices. · In the first nine months of 2009, Penn West’s net debt (2) was reduced by approximately $600 million (3). (1) Please refer to the “Oil and Gas Information Advisory” section below for information regarding the term “boe”. (2) The terms “funds flow”, “funds flow per unit-basic”, “netback” and “net debt” are non-GAAP measures. Please refer to the “Calculation of Funds Flow” and “Non-GAAP Measures Advisory” sections below. Funds flow for the first nine months of 2009 includes $75 million of gains realized from foreign exchange contracts, including monetizing the remainder of the 2009 contracts entered to hedge the currency risk on US Dollar denominated oil prices, which occurred in June (3) Consists of the change in long-term debt, convertible debentures and working capital (excluding future income taxes and risk management), per the Consolidated Balance Sheets. 2009 THIRD QUARTER RELEASE 1 Business Environment · Oil prices in the third quarter of 2009 averaged WTI US$68.29 per barrel and appreciated from an average of WTI US$59.62 per barrel in the second quarter of 2009. The price of crude oil increased throughout 2009 due to optimism the economic recovery is continuing. In the third quarter of 2008, oil prices averaged WTI US$118.13 per barrel. The year over year decline in the benchmark WTI oil price was primarily due to decreased demand for distillate products. · The AECO Monthly Index averaged $2.87 per GJ in the third quarter of 2009 compared to $8.78 per GJ for the same period in 2008 and $3.47 per GJ in the second quarter of 2009. The price for natural gas continues to be impacted by lower industrial demand and high inventory levels. · Subsequent to September 30, 2009, spot crude oil prices have recovered to a year to date high above WTI US$81.00 per barrel and spot natural gas prices to approximately $5.00 per GJ at AECO. Financing · As at September 30, 2009, Penn West had $1.8 billion of unused credit capacity on our bank facility. · On November 4, 2009, the Board of Directors approved the cancellation of tranche two of the bank facility. This revolving tranche totals $750 million and is non-extendible. Penn West’s unused credit capacity after this cancellation will be approximately $1.0 billion. · Subsequent to the end of the third quarter, Penn West entered into additional crude oil collars for 2010 on 5,000 barrels per day with an average floor of US$75.00 per barrel and an average ceiling of US$90.86 per barrel. Distributions · Penn West’s Board of Directors resolved to maintain the Trust’s distribution level at $0.15 per unit, per month, subject to maintenance of current forecasts of commodity prices, production levels and finalization of the 2010 capital budget. Quarterly Financial Summary (millions, except per unit and production amounts) Three months ended Sep. 30, 2009 June 30, 2009 Mar. 31, 2009 Dec. 31, 2008 Gross revenues (1) $ 800 $ 791 $ 781 $ 968 Funds flow 349 430 348 490 Basic per unit 0.84 1.05 0.87 1.27 Diluted per unit 0.83 1.05 0.87 1.26 Net income (loss) 7 (41 ) (98 ) 404 Basic per unit 0.02 (0.10 ) (0.25 ) 1.05 Diluted per unit 0.02 (0.10 ) (0.25 ) 1.04 Distributions declared 188 188 276 393 Per unit $ 0.45 $ 0.45 $ 0.69 $ 1.02 Production Liquids (bbls/d) (2) 104,583 104,070 105,643 105,644 Natural gas (mmcf/d) 441 459 447 476 Total (boe/d) 178,124 180,601 180,096 184,908 (1) Gross revenues include realized gains and losses on commodity contracts. (2) Includes crude oil and natural gas liquids. 2009 THIRD QUARTER RELEASE 2 HIGHLIGHTS Three months ended September 30 Nine months ended September 30 2009 2008 % change 2009 2008 % change Financial (millions, except per unit amounts) Gross revenues (1) $ 800 $ 1,235 (35 ) $ 2,372 $ 3,683 (36 ) Funds flow 349 662 (47 ) 1,127 2,047 (45 ) Basic per unit 0.84 1.73 (51 ) 2.75 5.49 (50 ) Diluted per unit 0.83 1.71 (51 ) 2.74 5.41 (49 ) Net income (loss) 7 1,062 (99 ) (132 ) 817 (100 ) Basic per unit 0.02 2.78 (99 ) (0.32 ) 2.19 (100 ) Diluted per unit 0.02 2.73 (99 ) (0.32 ) 2.17 (100 ) Capital expenditures, net (2) 142 232 (39 ) 319 757 (58 ) Long-term debt at period-end 3,559 3,679 (3 ) 3,559 3,679 (3 ) Convertible debentures 273 328 (17 ) 273 328 (17 ) Distributions paid (3) $ 188 $ 388 (52 ) $ 721 $ 1,108 (35 ) Payout ratio (4) 54 % 59 % (5 ) 64 % 54 % 10 Operations Daily production Light oil and NGL (bbls/d) 77,513 78,762 (2 ) 78,141 80,792 (3 ) Heavy oil (bbls/d) 27,070 28,136 (4 ) 26,621 27,646 (4 ) Natural gas (mmcf/d) 441 500 (12 ) 449 495 (9 ) Total production (boe/d) 178,124 190,177 (6 ) 179,600 190,991 (6 ) Average sales price Light oil and NGL (per bbl) $ 64.15 $ 110.45 (42 ) $ 55.58 $ 103.65 (46 ) Heavy oil (per bbl) 58.72 98.07 (40 ) 50.94 86.12 (41 ) Natural gas (per mcf) 3.13 8.49 (63 ) 4.05 8.88 (54 ) Netback per boe Sales price $ 44.58 $ 83.23 (46 ) $ 41.85 $ 79.73 (48 ) Risk management gain (loss) 4.17 (11.69 ) 100 6.41 (9.03 ) 100 Net sales price 48.75 71.54 (32 ) 48.26 70.70 (32 ) Royalties (7.41 ) (15.23 ) (51 ) (7.12 ) (14.27 ) (50 ) Operating expenses (14.90 ) (12.49 ) 19 (14.87 ) (12.01 ) 24 Transportation (0.53 ) (0.49 ) 8 (0.52 ) (0.49 ) 6 Netback $ 25.91 $ 43.33 (40 ) $ 25.75 $ 43.93 (41 ) (1)Gross revenues include realized gains and losses on commodity contracts. (2)Excludes business combinations and includes net proceeds on property acquisitions/dispositions. (3)Includes distributions paid prior to those reinvested in trust units under the distribution reinvestment plan. (4)Payout ratio is calculated as distributions paid divided by funds flow. 2009 THIRD QUARTER RELEASE 3 DRILLING PROGRAM Three months ended September 30 Nine months ended September 30 2009 2008 2009 2008 Gross Net Gross Net Gross Net Gross Net Oil 33 27 85 46 69 49 189 102 Natural gas 11 4 97 40 32 12 202 92 Dry - - 2 2 1 1 8 8 44 31 184 88 102 62 399 202 Stratigraphic and service 5 5 10 10 8 7 36 34 Total 49 36 194 98 110 69 435 236 Success rate (1) 100 % 98 % 99 % 96 % (1)Success rate is calculated excluding stratigraphic and service wells. In response to the decline in commodity prices due to financial market turmoil, Penn West reduced its 2009 development programs compared to 2008 and successfully focused its efforts on less capital intensive production restoration and optimization activities to maintain its production. Penn West continues to work on advancing many of our resource plays and, subject to commodity prices and other factors, intends to increase capital allocations to its oil focused resource plays in 2010. The high reported success rate in the current quarter reflects Penn West’s transition from drilling programs in the past which were approximately 90 percent vertical wells to drilling programs which now include approximately 80 percent horizontal multi-stage frac wells. LAND As at September 30, 2009 Producing Non-producing 2009 2008 % change 2009 2008 % change Gross acres (000s) 6,203 6,377 (3 ) 3,192 4,337 (26 ) Net acres (000s) 4,124 4,182 (1 ) 2,490 3,494 (29 ) Average working interest 66 % 66 % - 78 % 81 % (3 ) The decline in net acres from the prior year was the result of expirations of lands in non-core areas and property dispositions. CORE AREA ACTIVITY Core Area Net wells drilled for the nine month period ended September 30, 2009 Non-producing land as at September 30, 2009 (thousands of net acres) Central 11 263 Eastern 12 261 Northern 2 734 North West Alberta 2 482 Southern 42 750 69 2,490 2009 THIRD QUARTER RELEASE 4 TRUST UNIT DATA Three months ended September 30 Nine months ended September 30 (millions of units) 2009 2008 % change 2009 2008 % change Weighted average Basic 418.0 381.5 10 410.3 372.5 10 Diluted 419.6 389.9 8 410.3 380.1 8 Outstanding as at September 30 419.4 383.5 9 In February 2009, Penn West issued approximately 17.7 million trust units on a bought deal basis with a syndicate of underwriters. On April 30, 2009, Penn West issued an additional 4.7 million trust units on the closing of the Reece Energy Exploration Corp. acquisition. Charting our Performance 2009 THIRD QUARTER RELEASE 5 Letter to our Unitholders With a series of quarters of consistent strong operational performance, and as we continue to unlock the potential of our assets with new technologies; our outlook for Penn West remains highly optimistic. In the third quarter of 2009, we maintained our strong production base, continued to strengthen our balance sheet, and advanced our inventory of short and long-term projects. Production remains at the upper end of our full-year guidance of 175,000 to 180,000 boe per day. Our capital program showed continued success with more than 80 percent of our spending going into oil projects with consistent strong returns, despite a soft commodity-price environment. Our development teams continue to test the extent to which new and evolving technologies can be applied to opportunities within our existing asset base. We are encouraged by the results on many of our development projects and we are eagerly planning our next steps in these plays.
